DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Lonqi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARB LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

"Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4 . This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness type double patenting." (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 of U.S. Patent No. 9,081,499.  Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1 of U.S. Patent No. 9,081,499 contain every element of claims 1 of the instant application and thus anticipated the claims of the instant application.  Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.  A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No.  10,671,276.  Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 11 and 7 of U.S. Patent No.  10,671,276 contain every element of claims 1 of the instant application and thus anticipated the claims of the instant application.  Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.  A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 of U.S. Patent No. 11,249,642 in view of Maxwell and Tan. Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1 of U.S. Patent No. 11,249,642 contain every element of claims 1 of the instant application except for the obvious variation of “a stationary first plurality of operation key including keys corresponding to character inputs”. However, the obvious variation is being taught by Maxwell and Tan. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the teaching of Maxwell and Tan the invention of  Patent ‘642 in order to provide the user with graphically represented keys arrange in sectors to allow character inputs.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maxwell (Pub. No. US 2007/0256029), Tan et al. ("Tan", Pub. No. US 2009/0167706), and Park (Pub. No. US 2009/0163250).
Per claim 1, Maxwell teaches a mobile terminal device, comprising:
a display configured to display a first display section including a stationary first plurality of operation keys including operation keys corresponding to character inputs and display a second display section including a second plurality of operation keys configured to display in a horizontal manner (figs. 2A, 2C, 2E and 2I; [0106]; [0125]; it is considered that input key 207 and 208 can provide secondary menu having a second plurality of operation keys configured to display in a horizontal manner) and
a touch sensor configured to receive a touch input corresponding to at least one of the first plurality of operation keys displayed in the first display section and the second plurality of operation keys displayed in the second display section (figs. 2A, 2C, 2E and 2I; [0106]; [0125]);
 Maxwell does not specifically teach a second plurality of operation keys configured to rotate in a horizontal manner and circuitry configured to select the second plurality of operation keys displayed in the second display section based on a predetermined set of operation keys stored in memory, and switch the second plurality of operation keys displayed in the second display section to a third plurality of operation keys based on predetermined touch input received at the second display section, wherein the touch sensor is configured to detect a moving touch operation at one of the second plurality of operation keys in the second display section, the circuitry is configured to switch the second plurality of operation keys displayed in the second display section to the third plurality of operation keys based on the moving touch operation and control the display to display the third plurality of operation keys in the second display section, the second plurality of operation keys are assigned to a first page of operation keys and the third plurality of operation keys are assigned to a second page of operation keys, the circuitry controls the display to switch from displaying the first page to the second page based on the moving touch operation, and the circuitry is configured to control the display to display a page indicator in the second display section graphically indicating a position of a currently displayed page among a plurality of available pages of operation key display groups. 	However, Tan teaches a second plurality of operation keys configured to rotate and circuitry configured to select the second plurality of operation keys displayed in the second display section based on a predetermined set of operation keys stored in memory, and switch the second plurality of operation keys displayed in the second display section to a third plurality of operation keys based on predetermined touch input received at the second display section (figs. 3A-3C; [0009]; [0030]; [0036]; [0037]; [0041]; which show a menu is rotatable or scrollable based on touch input), wherein
 the touch sensor is configured to detect a moving touch operation at one of the second plurality of operation keys in the second display section, the circuitry is configured to switch the second plurality of operation keys displayed in the second display section to the third plurality of operation keys based on the moving touch operation and control the display to display the third plurality of operation keys in the second display section, the second plurality of operation keys are assigned to a first page of operation keys and the third plurality of operation keys are assigned to a second page of operation keys, the circuitry controls the display to switch from displaying the first page to the second page based on the moving touch operation (figs. 3A-3C; [0009]; [0030]; [0036]; [0037]; [0041]; which show a menu is rotatable or scrollable based on touch input).
Park teaches the circuitry is configured to control the display to display a page indicator in the second display section graphically indicating a position of a currently displayed page among a plurality of available pages of operation key display groups (figs. 7-8; [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the teaching of Tan in the invention of Maxwell in order to provide the user with an alternative arrangement of user interface elements in plurality of sections and wherein each section is displayed based on scrolling operation. Thus, this would allow to save screen space. In addition, the teaching of Park provides the user with visual indicator identifying a current page or section of user interface elements.33
Inquiries



Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T VU whose telephone number is (571)272-4073. The examiner can normally be reached M-F: 6:30AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH T VU/Primary Examiner, Art Unit 2175